10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

26
27

28

Case 2:17-cv-01025-JAM-AC Document 111 Filed 04/20/20 Page 1 of 2

ALDEN J. PARKER, SBN 196808
EMail: aparker@fisherphillips.com
APRIL A. PERKINS, SBN 322166
EMail: aperkins@fisherphillips.com
FISHER & PHILLIPS LLP

621 Capitol Mall, Suite 1400
Sacramento, California 95814
Telephone: (916) 210-0400
Facsimile: (916) 210-0401

Attorneys for Defendant
NUGGET MARKET, INC. DBA NUGGET MARKETS

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE

JIMMY DAVID RAMIREZ-CASTELLANOS and
FRANCISCO JAVIER GOMEZ ESPINOZA,

Plaintiffs,

NUGGET MARKET, INC. DBA NUGGET MARKETS
AND ONE STOP SERVICES DBA ONE STOP
SOLUTION, AND DOES 1-10,

Defendants.

 

 

Case No: 2:17-cv-01025-JAM-AC

tlorGeno| ORDER GRANTING DEFENDANT NUGGET
MARKET, INC.’S NOTICE OF REQUEST TO SEAL ALL
REFERENCES TO PREVIOUSLY SEALED REPORTS AND
TESTIMONY PURSUANT TO ECF 107

[Hearing Vacated per ECF 100]
Complaint Filed: May 16, 2017

First Amended Complaint: November 13, 2018
Trial Date: August 24, 2020

 

 

 

[PROPOSED} ORDER GRANTING DEFENDANT NUGGET MARKET, INC.’S NOTICE OF REQUEST TO SEAL ALL REFERENCES TO
PREVIOUSLY SEALED REPORTS AND TESTIMONY PURSUANT TO ECF 107

FP 37619210.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:17-cv-01025-JAM-AC Document 111 Filed 04/20/20 Page 2 of 2

Having reviewed Defendant NUGGET MARKET INC. dba NUGGET MARKETS’ (hereinafter “Nugget”)
Request to Seal their referenes to sealed materials in Defendant Nugget Market Inc.’s Publicly-filed Redacted
Reply to Plaintiffs’ Response to Nugget’s Statement of Undisputed Material Facts and Plaintiffs’ Statement of
Additional Facts in Support of Plaintiffs’ Opposition to Defendant Nugget’s Motion for Summary Judgment, or
in the alternative, Summary Adjudiciation of issues and Defendant Nugget Market's Publicly-filed Redacted
Evidentiary Objections to Plaintiffs Declarations and Exhibits, the Court finds that there is a compelling
interest in protecting Plaintiffs’ sensitive and personal mental health information and GRANTS Defendant’s
request.

Persons entitled to access the confidential documents filed under seal is limited to Plaintiffs Jimmy
David Ramirez-Castellanos and Francisco Javier Gomez Espinoza, Issa Quarra, One Stop Services, and Building
Maintenance Group, its attorneys or agents, Defendants and their attorneys or agents, and officers and

employees of this Court.
The Court further ORDERS that the following documents be filed under seal indefinitely:

1. Any references to Dr. Winkel’s report in Defendant Nugget Market, Inc.’s Publicy-Filed
Redacted Reply to Plaintiffs’ Response to Nugget’s Statement of Undisputed Material Facts and Plaintiffs’
Statement of Additional Facts in Support of Plaintiffs’ Opposition to Defendant Nugget’s Motion for Summary
Judgment, or in the alternative, Summary Adjudiciation of Issues, specifically: PAFS 63, 64, 104, 105, 128, 129

and;

2. Defendant Nugget Market, Inc.’s Publicy-Filed Redacted Evidentiary Objections to Plaintiffs’
Declarations and Exhibits, specifically objections to Pubically-Filed Redacted Declaration of Tanya G. Pellegrini,

Exhibits 30 & 31.

IT iS SO ORDERED.

pates_ April 20, M20 SLA Dry

fod owonaaie JOHN almenvez

.9.D.C. EASTERN DISTRICT OF CALIFORNIA

 

 

 

[PROPOSED] ORDER GRANTING DEFENDANT NUGGET MARKET, INC.’S NOTICE OF REQUEST TO SEAL ALL REFERENCES TO
PREVIOUSLY SEALED REPORTS AND TESTIMONY PURSUANT TO ECF 107

FP 37619210.1

 
